THE THIRTEENTH COURT OF APPEALS

                                   13-19-00443-CV


                TEXAS DEPARTMENT OF PUBLIC SAFETY
     AND STEVEN MCCRAW IN HIS OFFICIAL CAPACITY AS DIRECTOR OF
              THE TEXAS DEPARTMENT OF PUBLIC SAFETY
                                  v.
               MARIA LUISA MEJIA SUNUC, INDIVIDUALLY
  AND ON BEHALF OF THE ESTATE OF MARCOS ANTONIO CASTRO ESTRADA,
          AND AS NEXT FRIEND TO L.M. AND H.M., MINORS, ET AL.


                                  On Appeal from the
                    389th District Court of Hidalgo County, Texas
                        Trial Court Cause No. C-7532-14-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

February 3, 2022